Case: 19-2124   Document: 66     Page: 1    Filed: 01/19/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

       HYTERA COMMUNICATIONS CO. LTD.,
                  Appellant

                            v.

           MOTOROLA SOLUTIONS, INC.,
                   Appellee

     ANDREI IANCU, UNDER SECRETARY OF
   COMMERCE FOR INTELLECTUAL PROPERTY
    AND DIRECTOR OF THE UNITED STATES
      PATENT AND TRADEMARK OFFICE,
                   Intervenor
             ______________________

                       2019-2124
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2017-
 02183.
                  ______________________

                Decided: January 19, 2021
                 ______________________

    TODD ROBERTS TUCKER, Calfee, Halter & Griswold
 LLP, Cleveland, OH, for appellant. Also represented by
 KYLE TIMOTHY DEIGHAN, JOSHUA FRIEDMAN, YIZHOU LIU,
 MARK MCDOUGALL, JOSHUA MICHAEL RYLAND.
Case: 19-2124    Document: 66     Page: 2    Filed: 01/19/2021




 2 HYTERA COMMUNICATIONS CO. LTD. v. MOTOROLA SOLUTIONS,
                                                    INC.




     JOHN C. O'QUINN, Kirkland & Ellis LLP, Washington,
 DC, for appellee. Also represented by HANNAH LAUREN
 BEDARD, JASON M. WILCOX; MICHAEL W. DE VRIES, YIMENG
 DOU, BENJAMIN A. HERBERT, Los Angeles, CA; AKSHAY S.
 DEORAS, New York, NY; ADAM R. ALPER, San Francisco,
 CA.

     MONICA BARNES LATEEF, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, for
 intervenor. Also represented by THOMAS W. KRAUSE,
 FARHEENA YASMEEN RASHEED.
                 ______________________

   Before NEWMAN, LOURIE, and HUGHES, Circuit Judges.
 LOURIE, Circuit Judge.
     Hytera Communications Co. Ltd. (“Hytera”) appeals
 from the final written decision of the Patent Trial and Ap-
 peal Board (“Board”) holding that claims 7 and 8 of U.S.
 Patent 8,279,991 (the “’991 patent”) are not unpatentable.
 Hytera Commc’ns Co. Ltd. v. Motorola Sols., Inc., No.
 IPR2017-02183, 2019 WL 2098197 (P.T.A.B. May 13, 2019)
 (“Decision”). For the following reasons, we affirm.
                        BACKGROUND
     Motorola Solutions, Inc. (“Motorola”) owns the ’991 pa-
 tent, which is directed to a method for efficiently synchro-
 nizing to a desired timeslot in a time division multiple
 access (“TDMA”) communication system. We begin with a
 brief introduction to TDMA, as explained in the ’991 patent
 and the prior art.
     TDMA refers to a method of dividing a frequency band
 in a communications system into multiple channels. In a
 TDMA system, a frequency band is divided into a series of
 recurring periods of time, which are called “frames.” The
 frames are further divided into multiple time intervals,
Case: 19-2124   Document: 66   Page: 3   Filed: 01/19/2021
Case: 19-2124     Document: 66      Page: 4     Filed: 01/19/2021




 4 HYTERA COMMUNICATIONS CO. LTD. v. MOTOROLA SOLUTIONS,
                                                    INC.


 the signal information is a “TDMA Channel (TC) bit” that
 is transmitted between timeslots and “informs the receiv-
 ing device whether the next timeslot to be received is
 timeslot 1 or timeslot 2.” ’991 patent col. 1 ll. 41–44. As
 another example, the ANSI/TIA 136 standard 2 utilizes syn-
 chronization patterns embedded in the signal during each
 timeslot to indicate the timeslot number. See, e.g., J.A.
 1642 col. 1 l. 31–col. 2. l. 9.
      The ’991 patent purports to disclose a novel synchroni-
 zation method that overcomes inefficiencies in the prior
 art, including unreliable and time-consuming decoding of
 non-unique synchronization patterns as well as logjams
 created when each radio can only communicate on its as-
 signed timeslot. See ’991 patent col. 1 l. 56–col. 2 l. 24. To
 solve those inefficiencies, the ’991 patent discloses methods
 that use mutually exclusive synchronization patterns that
 identify the timeslot and its source and/or payload type,
 and allow transmission in an alternate timeslot when the
 preferred timeslot is unavailable. Id. at col. 3 ll. 13–37, col.
 3 l. 58–col. 4 l. 19, col. 5 ll. 24–30, col. 9 ll. 33–60. Thus,
 unlike in the ETSI-DMR or ANSI/TIA 136 standards, if a
 radio is ready to communicate but its assigned timeslot is
 busy, the radio can synchronize with a different timeslot
 and transmit. See id. at col. 9 l. 33–col. 10 l. 40.
     Hytera filed a petition for inter partes review of
 claims 7 and 8 of the ’991 patent, which recite:
       7. In a time division multiple access (TDMA)
    system having a plurality of timeslots, a method
    comprises the steps of:
       knowing a first set of synchronization patterns
          associated with a desired timeslot and a sec-
          ond set of synchronization patterns



     2   “ANSI/TIA” refers to American National Standards
 Institute/Telecommunications Industry Association.
Case: 19-2124    Document: 66      Page: 5    Filed: 01/19/2021




 HYTERA COMMUNICATIONS CO. LTD.    v. MOTOROLA SOLUTIONS, 5
 INC.


           associated with each of the other timeslots in
           the TDMA system, wherein the first set of
           synchronization patterns is mutually exclu-
           sive from the second set of synchronization
           patterns, and each set comprising at least
           two different synchronization patterns as a
           function of at least one of a payload type and
           a source of the transmission;
       preparing to transmit a particular payload type
           in a timeslot;
       determining whether the timeslot is a current
           desired timeslot for the TDMA system;
       if the timeslot is the current desired timeslot, se-
           lecting a synchronization pattern selected
           from the first set of synchronization patterns
           based on the one of the particular payload
           type and a particular source of the transmis-
           sion; otherwise selecting a synchronization
           pattern selected from the second set of syn-
           chronization patterns based on the one of the
           particular payload type and the particular
           source of the transmission; and
       transmitting a burst in the timeslot having em-
           bedded the synchronization pattern that was
           selected.
       8. The method of claim 7 wherein the current
    desired timeslot at a first time is different than the
    current desired timeslot at a second time.
 ’991 patent col. 17 ll. 36–63. In three grounds in its peti-
 tion, Hytera contended that claims 7 and 8 are unpatenta-
 ble as obvious over: (1) U.S. Patent 5,761,211
 (“Yamaguchi”) in combination with the ETSI TS 102 361-1
 v1.1.1 standard (“ETSI”) and U.S. Patent 6,452,991
 (“Zak”); (2) ETSI in combination with Zak; and (3) Yama-
 guchi in combination with U.S. Patent Pub. 2006/0013188
 (“Wiatrowski”) and Zak. After instituting trial on all three
 grounds, the Board concluded in its final written decision
Case: 19-2124    Document: 66      Page: 6    Filed: 01/19/2021




 6 HYTERA COMMUNICATIONS CO. LTD. v. MOTOROLA SOLUTIONS,
                                                    INC.


 that Hytera failed to show by a preponderance of the evi-
 dence that claims 7 and 8 are unpatentable. Decision, 2019
 WL 2098197, at *1. Hytera appealed and we have jurisdic-
 tion under 28 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
     We review the Board’s legal determinations de novo, In
 re Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), but we re-
 view the Board’s factual findings underlying those deter-
 minations for substantial evidence, In re Gartside, 203 F.3d
 1305, 1316 (Fed. Cir. 2000). A finding is supported by sub-
 stantial evidence if a reasonable mind might accept the ev-
 idence as adequate to support the finding. Consol. Edison
 Co. v. NLRB, 305 U.S. 197, 229 (1938). “If two ‘inconsistent
 conclusions may reasonably be drawn from the evidence in
 record, the PTAB’s decision to favor one conclusion over the
 other is the epitome of a decision that must be sustained
 upon review for substantial evidence.’” Elbit Sys. of Am.,
 LLC v. Thales Visionix, Inc., 881 F.3d 1354, 1356 (Fed. Cir.
 2018) (quoting In re Cree, Inc., 818 F.3d 694, 701 (Fed. Cir.
 2016) (internal brackets omitted)).
     Hytera raises four challenges on appeal. First, Hytera
 contends that the Board improperly imported an “alternate
 timeslot” limitation into claim 7. Second, Hytera contends
 that the Board acted contrary to precedent by requiring
 that the prior art teach both cases of a conditional claim
 limitation. Third, Hytera contends that the Board erred by
 requiring the claimed method steps to be performed in the
 order they are written. And fourth, Hytera contends that
 the Board mistakenly found evidence of copying as a sec-
 ondary consideration of nonobviousness. We address Hyt-
 era’s challenges in turn.
                               I
     Hytera’s first challenge is based on the Board’s inter-
 pretation of claim 7 as requiring “transmitting on an alter-
 nate timeslot.” See Decision, 2019 WL 2098197, at *10.
Case: 19-2124     Document: 66     Page: 7    Filed: 01/19/2021




 HYTERA COMMUNICATIONS CO. LTD.    v. MOTOROLA SOLUTIONS, 7
 INC.


 Hytera argues that the Board expressly acknowledged that
 “the claims and specification do not explicitly refer to an
 alternate timeslot,” see id., yet the Board imported that re-
 quirement anyway. Hytera contends that the Board com-
 mitted reversible error by importing that unclaimed
 limitation into claim 7.
      We note that the Board’s interpretation of the claim as
 including an “alternate timeslot” was based on Hytera’s
 own contentions in its petition that Zak teaches transmit-
 ting on an alternate timeslot. Id. (citing Hytera’s petition).
 The Board was not wrong to hold Hytera to the position it
 took in the petition; indeed, it would have been improper
 for the Board to allow Hytera to change its arguments in
 its reply brief. See 37 C.F.R. § 42.23(b) (“All arguments for
 the relief requested in a motion must be made in the mo-
 tion. A reply may only respond to arguments raised in the
 corresponding opposition, patent owner preliminary re-
 sponse, or patent owner response.”); Intelligent Bio-Sys-
 tems, Inc. v. Illumina Cambridge, Ltd., 821 F.3d 1359, 1369
 (Fed. Cir. 2016).
      In any event, we agree with the Board’s interpretation
 of the claim. While the term “alternate timeslot” may be
 inelegant due to that term’s absence from the ’991 patent,
 the plain language of the claim distinguishes between “a
 desired timeslot” versus “the other timeslots.” ’991 patent
 col. 17 ll. 39–41. The Board’s choice of what to call one of
 those other timeslots was a matter of semantics, which is
 demonstrated by the Board’s explicit explanation that “al-
 ternate timeslot” simply refers to “a timeslot that is not an
 assigned timeslot.” Decision, 2019 WL 2098197, at *10.
 Regardless what such a timeslot is called, the claim plainly
 requires that it exist in the system.
     We also find no error in the Board’s determination that
 the claim requires “transmitting” in the alternate timeslot.
 Although Hytera argues that the prior art need not teach
 both conditions of the “selecting” limitation in order to
Case: 19-2124    Document: 66      Page: 8   Filed: 01/19/2021




 8 HYTERA COMMUNICATIONS CO. LTD. v. MOTOROLA SOLUTIONS,
                                                    INC.


 render the claim obvious—which is an argument that we
 address separately below—Hytera cannot dispute that the
 “transmitting” limitation of the claim requires transmit-
 ting in whichever timeslot is selected. If the alternate
 timeslot is selected, the claim expressly requires transmit-
 ting a burst in that selected timeslot. ’991 patent col. 17
 ll. 59–60. We therefore are not persuaded by Hytera’s con-
 tention that the Board erroneously imported an “alternate
 timeslot” limitation into the claims.
                              II
     Hytera’s second challenge focuses on the “selecting”
 limitation in claim 7. The “selecting” limitation is written
 in conditional language, with two alternative conditions
 and corresponding responses:
    if the timeslot is the current desired timeslot, se-
    lecting a synchronization pattern selected from the
    first set of synchronization patterns based on the
    one of the particular payload type and a particular
    source of the transmission; otherwise selecting a
    synchronization pattern selected from the second
    set of synchronization patterns based on the one of
    the particular payload type and the particular
    source of the transmission;
 ’991 patent col. 17 ll. 51–58 (emphases added). Hytera ar-
 gues that, to render the claim obvious, the prior art need
 only teach one condition and its corresponding response.
 But that argument does not square with our precedent in
 Lincoln Nat’l Life Ins. Co. v. Transamerica Life Ins. Co.,
 609 F.3d 1364 (Fed. Cir. 2010).
     In Lincoln, step (e) in a method claim recited “periodi-
 cally paying the scheduled payment to the owner for the
 period of benefit payments, even if the account value is ex-
 hausted before all payments have been made.” Id. at 1366.
 The patent owner argued that the “even if” clause was con-
 ditional and thus “need not be performed unless account
Case: 19-2124     Document: 66     Page: 9    Filed: 01/19/2021




 HYTERA COMMUNICATIONS CO. LTD.    v. MOTOROLA SOLUTIONS, 9
 INC.


 exhaustion occurs.” Id. at 1370. We rejected that argu-
 ment, and we held that:
     Lincoln was required to prove that Transamerica’s
     computerized system is configured to make pay-
     ments regardless of account value, “even if the ac-
     count value is exhausted before all payments have
     been made.” Because Transamerica’s computer-
     ized system does not make a payment if an account
     is exhausted, the system does not make a guaran-
     teed payment regardless of the account value.
     Therefore, Lincoln failed to prove that
     Transamerica performs step (e).
 Id. (internal citation omitted). Like the claim at issue in
 Lincoln, the “selecting” step in claim 7 is not met unless the
 TDMA system is configured to perform each claimed re-
 sponsive action in response to each corresponding claimed
 prerequisite condition. Thus, the Board did not err by con-
 cluding that the prior art was required to teach both condi-
 tions of the “selecting” step.
      Hytera cites only one precedential opinion in support
 of its argument about the conditional limitation. Appellant
 Br. 29 (citing Brown v. 3M, 265 F.3d 1349, 1352–53
 (Fed. Cir. 2001)). But the claim in Brown is distinguisha-
 ble from the conditional “selecting” limitation in claim 7 of
 the ’991 patent. In Brown, the claim required using one of
 three alternative formats for a date, and provided that any
 of the three would be sufficient to meet the limitation. Id.
 Thus, the prior art anticipated the claim when it disclosed
 one of the three alternatives. Id. Here, in contrast, the
 claim specifies what action must occur in each scenario of
 the conditional limitation.
     Hytera relies heavily on the Board’s decision in Ex
 Parte Schulhauser, No. 2013-007847, 2016 WL 6277792
 (P.T.A.B. Apr. 28, 2016). Hytera cites Schulhauser for the
 proposition that when a conditional method claim has mul-
 tiple possible paths, the prior art need only show one
Case: 19-2124    Document: 66      Page: 10    Filed: 01/19/2021




 10 HYTERA COMMUNICATIONS CO. LTD. v. MOTOROLA SOLUTIONS,
                                                     INC.


 possible path to render the claim unpatentable. Hytera
 also cites nonprecedential opinions from this court regard-
 ing infringement when only one of two conditional cases re-
 cited in a claim is performed. See Appellant Br. 43 (citing
 Applera Corp. v. Illumina, Inc., 375 F. App’x 12, 21
 (Fed. Cir. 2010) (nonprecedential); Cybersettle, Inc. v. Nat’l
 Arbitration Forum, Inc., 243 F. App’x 603, 607 (Fed. Cir.
 2007) (nonprecedential)).
     Importantly, opinions from the Board are not binding
 on this court. See Noelle v. Lederman, 355 F.3d 1343, 1350
 (Fed. Cir. 2004). Our nonprecedential opinions are also not
 binding. See Fed. Cir. R. 32.1(d) (“The court may refer to a
 nonprecedential or unpublished disposition in an opinion
 or order and may look to a nonprecedential or unpublished
 disposition for guidance or persuasive reasoning but will
 not give one of its own nonprecedential dispositions the ef-
 fect of binding precedent.”). To the extent any nonbinding
 precedent conflicts with our precedential opinion in Lin-
 coln, we are bound by Lincoln as the controlling authority
 in this case.
     In addition to being nonbinding, the cases Hytera cites
 are distinguishable from this case. In Cybersettle, we
 stated that “[i]f the condition for performing a contingent
 step is not satisfied, the performance recited by the step
 need not be carried out in order for the claimed method to
 be performed.” Cybersettle, 243 F. App’x at 607. In the next
 two sentences, however, we stated:
     But Cybersettle does not argue that the two “re-
     ceiving” steps are contingent on some unspecified
     condition, and the “receiving” steps of claim 1 con-
     tain no conditional language.
 Id. Our dictum in Cybersettle regarding claim steps con-
 tingent on unspecified conditions does not inform our inter-
 pretation of claim 7 in this case, which requires that a
 specific action be taken in response to each of two alterna-
 tive specified conditions.
Case: 19-2124    Document: 66      Page: 11    Filed: 01/19/2021




 HYTERA COMMUNICATIONS CO. LTD.    v. MOTOROLA SOLUTIONS, 11
 INC.


      In Applera, the claim at issue recited “repeating steps
 (a) and (b) until the sequence of nucleotides is determined,”
 and the parties disputed whether that limitation required
 repeating the steps even if the condition was satisfied in
 the first cycle. Applera, 375 F. App’x at 21. Based on the
 nature of the claimed invention and the connotations of the
 term “repeating . . . until,” we determined that “[t]here is
 no need for repetition once the sequence of the polynucleo-
 tide has been fully determined.” Id. In essence, we deter-
 mined that the claim implicitly required not repeating
 steps (a) and (b) after the condition had been satisfied, even
 if the condition was satisfied in the first cycle before any
 repetition had occurred. Again, that is significantly differ-
 ent from the case here, where claim 7 plainly recites the
 response that must occur in the case of each alternative
 condition.
     The Board’s decision in Schulhauser is closer to the sit-
 uation we have in this case because it presented two alter-
 native conditions and described a response to each. See
 Schulhauser, 2016 WL 6277792, at *3. The claim at issue
 recited, in pertinent part:
     collecting physiological data associated with the
     subject from the implantable device at preset time
     intervals, wherein the collected data includes real-
     time electrocardiac signal data, heart sound data,
     activity level data and tissue perfusion data;
     comparing the electrocardiac signal data with a
     threshold electrocardiac criteria for indicating a
     strong likelihood of a cardiac event;
     triggering an alarm state if the electrocardiac sig-
     nal data is not within the threshold electrocardiac
     criteria;
     determining the current activity level of the subject
     from the activity level data if the electrocardiac
Case: 19-2124    Document: 66      Page: 12    Filed: 01/19/2021




 12 HYTERA COMMUNICATIONS CO. LTD. v. MOTOROLA SOLUTIONS,
                                                     INC.


     signal data is within the threshold electrocardiac
     criteria.
 Id. at *1 (emphasis added). The Board determined that the
 broadest reasonable interpretation of the claim “encom-
 passes an instance in which the method ends when the
 alarm is triggered in response to the cardiac signal data not
 being within the threshold electrocardiac criteria, such
 that the step of ‘determining the current activity level of
 the subject’ and the remaining steps need not be reached.”
 Id. at *4. Thus, the Board affirmed an examiner’s rejection
 for obviousness based on prior art that showed only the
 “comparing” and “triggering” steps, even without any evi-
 dence in the prior art teaching the limitation directed to
 “determining the current activity level.” Id. at *5.
      We make no comment on whether Schulhauser was
 correctly decided by the Board, but we find that claim 7 of
 the ’991 patent is distinguishable from the claim at issue
 in Schulhauser. In Schulhauser, nothing in the earlier
 steps of the claim suggested that the claimed method would
 be incomplete after the triggering step. Thus, each alter-
 native condition could reasonably be construed as a
 standalone method claim, which was the basis for the
 Board’s conclusion that “claim 1 as written covers at least
 two methods, one in which the prerequisite condition for
 the triggering step is met and one in which the prerequisite
 condition for the determining step is met.” Id. at *4. In
 contrast, claim 7 of the ’991 patent contains a clear indica-
 tion that the method requires performance of the “select-
 ing” step in response to each of the two alternative
 conditions. Specifically, the first step of claim 7 requires
 “knowing” at least two sets of mutually exclusive synchro-
 nization patterns. ’991 patent col. 17 ll. 38–46. That
 “knowing” step would be largely unnecessary if the method
 could be performed by only “selecting a synchronization
 pattern selected from the first set of synchronization pat-
 terns” in response to the first condition when the timeslot
 is the current desired timeslot. See id. at col. 17 ll. 51–55.
Case: 19-2124    Document: 66       Page: 13   Filed: 01/19/2021




 HYTERA COMMUNICATIONS CO. LTD.     v. MOTOROLA SOLUTIONS, 13
 INC.


 The claim requires “knowing . . . a second set of synchroni-
 zation patterns,” id. at col. 17 ll. 38–41, precisely because
 it is essential that, under the second condition when the
 timeslot is not the current desired timeslot, the transmit-
 ting device must “select[] a synchronization pattern se-
 lected from the second set of synchronization patterns.” Id.
 at col. 17 ll. 55–58. Therefore, whereas the Board con-
 strued the claim in Schulhauser as presenting two distinct
 methods depending on the prerequisite conditions, the
 Board here correctly determined claim 7 to be one method
 in which the response to either alternative condition in the
 “selecting” step must be performed.
     Ultimately, our binding precedent in Lincoln supports
 the Board’s conclusion that, in order to render claim 7 ob-
 vious, the prior art must teach each step of the claim, in-
 cluding the response to each condition in the “selecting”
 step. The nonbinding precedent that Hytera cites does not
 convince us otherwise. We therefore conclude that the
 Board did not commit reversible error with regard to the
 conditional “selecting” step.
                              III
     Hytera’s third challenge focuses on the order of the
 claimed method. Hytera concedes that some of the steps of
 the method claim must be performed in order—e.g., that
 the “transmitting” step must be performed last and that
 the “selecting” step must be performed after the “determin-
 ing” step. See Appellant Br. 45 n.5. “Hytera only chal-
 lenges the Board’s finding that the ‘preparing’ step must
 come before the ‘determining’ step.” Id. Hytera insists that
 the Board erred by relying on a figure in the ’991 patent
 that does not cover claim 7, and by placing undue weight
 on antecedent basis.
     Motorola responds that the Board correctly considered
 the antecedent basis in claim 7, which first recites “prepar-
 ing to transmit a particular payload type in a timeslot,” and
 then recites “determining whether the timeslot is a current
Case: 19-2124    Document: 66      Page: 14    Filed: 01/19/2021




 14 HYTERA COMMUNICATIONS CO. LTD. v. MOTOROLA SOLUTIONS,
                                                     INC.


 desired timeslot for the TDMA system.” See ’991 patent
 col. 17 ll. 47–50 (emphases added). Motorola further ar-
 gues that the Board properly relied on Figure 5, which
 shows the same steps in the same order as claim 7 and de-
 picts the “preparing” step before the “determining” and “se-
 lecting” steps.
      We agree with Motorola. When “determining if the
 steps of a method claim that do not otherwise recite an or-
 der, must nonetheless be performed in the order in which
 they are written . . . [f]irst, we look to the claim language
 to determine if, as a matter of logic or grammar, they must
 be performed in the order written.” Altiris, Inc. v. Syman-
 tec Corp., 318 F.3d 1363, 1369 (Fed. Cir. 2003) (citing In-
 teractive Gift Express, Inc. v. Compuserve Inc., 256 F.3d
 1323, 1343 (Fed. Cir. 2001)). Here, in claim 7, each step of
 the method provides an antecedent basis for the steps that
 follow. That includes “a” timeslot in the “preparing” step,
 which grammatically provides antecedent basis for “the”
 timeslot in the “determining” step. Hytera argues that the
 antecedent basis is not meaningful because the “determin-
 ing” step could have just as easily said “a” timeslot; on the
 contrary, the fact that the “determining step says “the”
 when it could have said “a” reinforces our conclusion that
 it is meant to come after the “preparing” step. Moreover,
 as a matter of logic, we reject Hytera’s position that we
 should construe claim 7 as requiring four of its five steps to
 be performed in the order they are written, but we should
 disregard the antecedent basis in the “preparing” step and
 allow that one step to be performed out of order.
      Because we conclude that the claim language demon-
 strates the order of the steps, we need not look further into
 the specification. See Altiris, 318 F.3d at 1369. Neverthe-
 less, we note that the parties’ dispute mainly concerns
 whether Figure 5—which clearly shows the “preparing”
 step before the “determining” step—is relevant to the order
 of claim 7. Tellingly, however, Hytera does not point to any
 figure or other part of the specification that discloses an
Case: 19-2124    Document: 66     Page: 15    Filed: 01/19/2021




 HYTERA COMMUNICATIONS CO. LTD.   v. MOTOROLA SOLUTIONS, 15
 INC.


 embodiment in which the “preparing” step is performed af-
 ter the “determining” step. Though we have repeatedly
 held that “it is . . . not enough that the only embodiments,
 or all of the embodiments, contain a particular limitation
 to limit a claim term beyond its ordinary meaning,” Aventis
 Pharma S.A. v. Hospira, Inc., 675 F.3d 1324, 1330 (Fed.
 Cir. 2012) (internal quotation marks omitted), here, the
 only embodiments are consistent with the plain meaning of
 the claim in the order that is written, and we thus decline
 to construe the claim as allowing deviation from that order.
 Therefore, based on the language of the claim, as supported
 by the embodiments in the specification, we hold that the
 Board did not err by requiring the claim steps to be per-
 formed in the order they are written.
                             IV
     We finally turn briefly to Hytera’s challenge regarding
 secondary considerations. Because we are unpersuaded by
 any of Hytera’s first three challenges, we agree with the
 Board’s conclusion that the prior art does not teach or sug-
 gest all of the limitations in claims 7 and 8. We therefore
 need not address Hytera’s assertions of error in the Board’s
 consideration of copying as an objective indicium of nonob-
 viousness. Hamilton Beach Brands, Inc. v. f'real Foods,
 LLC, 908 F.3d 1328, 1343 (Fed. Cir. 2018).
                        CONCLUSION
     We have considered Hytera’s remaining arguments but
 we find them unpersuasive. Accordingly, the Board’s final
 written decision is affirmed.
                        AFFIRMED